                                                        UNITED STATES DISTRICT COURT 
                                                        WESTERN DISTRICT OF KENTUCKY 
                                                              LOUISVILLE DIVISION 
                                                  CRIMINAL ACTION NO. 3:15‐CR‐00083‐DJH‐LLK‐1 
                                                                        
PATRICK NEWMAN                                                                           MOVANT/DEFENDANT 

v. 

UNITED STATES OF AMERICA                                                                      RESPONDENT/PLAINTIFF 

                                                                    OPINION AND ORDER1 

              The pro‐se Movant filed a motion and amended motion under 28 U.S.C. § 2255 to vacate, set 

aside,  or  correct  sentence  by  a  person  in  federal  custody,  to  which  the  United  States  responded  in 

opposition.    [R.  42,  49,  56.]    The  Court  referred  the  matter  to  the  undersigned  Magistrate  Judge  for 

resolution of all non‐dispositive motions, for appropriate hearings, if necessary, and for findings of fact 

and recommendation on dispositive motions.  [R. 57.]  

              For the reasons below, the Court finds that an evidentiary hearing is necessary in this case and 

shall, by separate orders, SCHEDULE the hearing and APPOINT counsel to represent Movant.  

                                                               Movant’s Convictions and Sentence 

              At the change of plea hearing, Movant waived his right to have his case presented to a grand jury 

for indictment and agreed to proceed based on the information filed by the United States.  [Change of 

plea hearing, R. 54 at 2‐3, referencing information at R. 14.]  The Court advised Movant that, due to the 

absence of a plea agreement with the United States, at the sentencing hearing, Movant and the United 


                                                            
1
   Movant’s second claim (discussed herein) depends upon information contained in his final PSR.  PSRs fall outside 
the First Amendment's and the common law's presumption of right to public access to court documents.  In re 
Morning Song Bird Food Litigation, 831 F.3d 765 (6th Cir. 2016).  A court opinion, on the other hand, carries a 
presumption of public access. PSRs are filed under seal, in part, because they contain personal identifying 
information, and redaction of such information would be difficult to accomplish.  Turner v. Milusnic, Case No. CV 
14–00746–MAN, WL 4449918 n.3 (C.D. Cal. Sept. 10, 2014).  Having balanced the competing interests in keeping 
PSRs confidential and satisfying the public’s right of access to judicial decisions, the Court will decline to seal this 
opinion and order and will allude to the contents of the PSR only to the extent it does not reveal personal 
identifying information, is necessary to understand the Court’s reasoning process, and the information is otherwise 
available in public court records. 
 

                                                                              1 
 
States would be free to argue for any sentence permitted by law but that Movant would not be allowed 

to withdraw his guilty pleas in the event counsel’s predictions regarding application of the United States 

Sentencing  Guidelines  proved  incorrect  and/or  the  Court  sentenced  Movant  more  severely  than 

anticipated.  [R. 54 at 14‐16.]  

         Movant pled guilty to sixteen counts of production of child pornography (18 U.S.C. § 2251(a) and 

(e)), one count (Count 2) of use of interstate commerce to persuade or entice a minor to engage in sexual 

activity (18 U.S.C. § 2422(b)), one count of transportation of child pornography (18 U.S.C. § 2252A(a)(1) 

and (b)(1)), and one count of possession of child pornography (18 U.S.C. § 2252A(a)(a)(5)(B) and (b)(2)).  

[Judgment and commitment order, R. 36 at 2‐3.]  

         Based on a total offense level of 43 and a criminal history category of I, the final presentence 

investigation  report  (PSR)  calculated  Movant’s  guidelines  sentencing  range  to  be  life  imprisonment.  

[Statement of reasons, R. 38 at 1, referencing final PSR at R. 26.]  The Court adopted the final PSR [R. 38 

at  1],  determined  that  Movant  qualified  for  a  variance  below  the  guidelines  range  [R.  38  at  3],  and 

sentenced  Movant  to:    “a  term  of  three  hundred  sixty  (360)  months  as  to  Counts  1,  and  3‐17  of  the 

Information; five hundred four (504) months as to Count 2 of the Information, two hundred forty (240) 

months as to Count 18 of the Information, and one hundred twenty (120) months as to Count 19 of the 

Information, which shall be served CONCURRENTLY, for a TOTAL of five hundred four (504) months.”  [R. 

36 at 4.] 

                                                  Movant’s Two Claims 

         Movant’s amended Section 2255 motion raises two claims.  First, Movant claims that the Court 

did not have an adequate factual basis, as required by Federal Rule of Criminal Procedure 11, to accept 

his plea of guilty to Count 2.  The claim is significant because Movant’s conviction on Count 2 resulted in 

an additional 144 months of incarceration.  [See R. 36 at 4, quoted above.]     

          


                                                         2 
 
              Count 2 charged a violation of 18 U.S.C. § 2422(b): 

              Whoever, using the mail or any facility or means of interstate or foreign commerce, or within the 
              special maritime and territorial jurisdiction of the United States knowingly persuades, induces, 
              entices,  or  coerces  any  individual  who  has  not  attained  the  age  of  18  years,  to  engage  in 
              prostitution or any sexual activity for which any person can be charged with a criminal offense, or 
              attempts to do so …. 
 
The victim of Count 2 was a 13‐year‐old boy who lived in Texas.  Movant lived in Kentucky.  On the internet, 

Movant and the victim exchanged sexual banter along the lines of what Movant wanted and “need[ed]” 

to do with the victim’s anus.  [Affidavit in support of criminal complaint, R. 1 at 7.]  Eventually, Movant 

persuaded the victim to penetrate his anus with the handle of a toilet plunger and send Movant videos 

and/or images.  [R. 1 at 6‐7.]   

              At the change of plea hearing, the Court asked the United States to summarize its factual basis 

for Count 2, and the United States responded: 

              During those communications, Mr. Newman asked for some very specific things, including sadistic 
              images that involved ‐‐ and this was in the original complaint ‐‐ a plunger.  Because of the very 
              specific nature of those requests, that is the basis of Count 2, the enticement charge.  He was 
              giving very specific instructions.  He also received other images and traded images with the child 
              in Texas, and that's Count 1, the production charge there. 
 
[R. 54 at 19‐20.] 
 
         It is a crime to persuade a minor to produce child pornography.  See United States v. Stevenson, 

659  F.  App’x  221,  225  (6th  Cir.  2016)  (“Stevenson  does  not  dispute  that  the  production  of  child 

pornography,  that  is,  the  sexually  explicit  photographs  that  he  persuaded  E.K.  to  send  to  him,  is  such 

activity,”  i.e.,  “sexual  activity  for  which  any  person  can  be  charged  with  a  criminal  offense,”  Section 

2422(b)).2    However,  the  Seventh  Circuit  held  that  the  “sexual  activity”  the  defendant  persuaded  the 

victim  to  engage  in,  to  constitute  a  violation  of  18  U.S.C.  §  2422(b),  must  involve  “person‐to‐person 

contact and therefore does not include self‐masturbation.”  Stevenson v. United Sates, No. 1:14‐CR‐167, 



                                                            
2
  In any event, it is a crime to persuade a minor to produce “quantities of sexually explicit pictures” that may be 
regarded as child pornography.  Id. 

                                                               3 
 
2018 WL 3802113, at *5 (W.D. Mich. Aug. 10, 2018) (citing United States v. Taylor, 640 F.3d 255 (7th Cir. 

2011)).  Taylor represents a minority view, which other circuits have rejected “outright.”  Id. (collecting 

authorities rejecting Taylor).  Nevertheless, “[t]he Sixth Circuit has not reached the issue.”  Id.  In this case, 

there  was  no  person‐to‐person  contact,  and,  given  the  opportunity,  the  Sixth  circuit  might  adopt  the 

minority view.  Therefore, Movant’s claim that the Court did not have an adequate factual basis to accept 

his plea of guilty to Count 2 is not frivolous.3 

              Movant’s second claim is that the final PSR calculated his guideline range to be life imprisonment 

based, among other things, on an improper finding that his conduct in connection with Counts 1, 2, 17, 

and 18 was sadistic.  [Final PSR, R. 26 at 13, 20.]4  “A number of courts have found that images displaying 

vaginal or anal penetration of a prepubescent (emphasis added) minor by either an adult male or a foreign 

object is likely to be painful and constitutes ‘sadistic conduct’ that justifies the enhancement.”  United 

States v. Fuller, 77 F. App’x 371, 384 (6th Cir. 2003) (collecting cases).  The Court, however, finds no case 

holding that images that portray penetration of postpubescent minors are per se sadistic.  In this case, 

the  13‐year‐old  victim  apparently  was  postpubescent.5    Therefore,  Movant’s  claim  that  the  final  PSR 

increased  his  guideline  range  based  on  an  improper  finding  that  the  videos  and/or  images  portrayed 

sadistic conduct is not frivolous. 

               


                                                            
 
3
   18 U.S.C. § 2422(b) criminalizes persuading a minor to engage in sexual activity or “attempt[ing] to do so.”  
Attempt requires an overt act, or substantial step, toward persuading.  United States v. Bailey, 228 F.3d 637, 640 
(6th Cir. 2000).  To the extent the United States’ position is that the sexual banter constituted an attempt by 
Movant to persuade the victim to actually meet with him to engage in criminal sexual activity, it is unclear whether 
this constituted a sufficient substantial step.  See 228 F.3d at 639 (A substantial step constituting attempt occurred 
when Bailey, after sending the victim a message identifying what she had worn to school that day and when she 
ate lunch at school, “urged her to meet him” to engage in criminal sexual activity.). 
4
   As to Counts 1 and 2 (as a group), the final PSR states that “[a]s the offense involved material that portrays 
sadistic or masochistic conduct, four levels are added.  USSG § 2G2.1(b)(4).”  [R. 26 at 13.]  Regarding Counts 17 
and 18 (as a group), “[a]s the offense involved material that portrayed sadistic or masochistic conduct, four levels 
are added.  § 2G2.2(b)(4).”  [Id. at 20.] 
5
   U.S.S.G. § 2G2.2(b)(2) calls for a two‐level enhancement “[i]f the material involved a prepubescent minor or a 
minor who had not attained the age of 12 years.”  The final PSR indicates no such enhancement.  [R. 26.]   

                                                               4 
 
                                    Movant’s Two Claims Are Procedurally Defaulted 

         Movant did not appeal his convictions and sentence.  “Section 2255 is not a substitute for a direct 

appeal, and thus a defendant cannot use it to circumvent the direct appeal process.”  Regalado v. United 

States, 334 F.3d 520, 528 (6th Cir. 2003) (citing United States v. Frady, 456 U.S. 152, 167‐68 (1982)).  Except 

for a claim of ineffective assistance of counsel, a federal prisoner's failure to raise a claim on direct appeal 

results  in  a  procedural  default  of  that  claim.    Massaro  v.  United  States,  538  U.S.  500,  504  (2003).  

Therefore, Movant’s two claims are procedurally defaulted, and this Court may not consider them.   

                                Movant Potentially Raises a Third Ineffectiveness Claim 

         However,  in  deference  to  Movant’s  pro‐se  status,  the  Court  liberally  construes  his  amended 

Section  2255  motion  as  potentially  raising  a  third,  free‐standing  claim  of  ineffective  assistance  of  trial 

counsel.  The potential claim is based on counsel’s failure to file a notice of appeal, which, if filed, would 

have allowed Movant to appeal his two claims to the Sixth Circuit Court of Appeals.  [See amended motion, 

R.  49  at  4,  wherein  Movant  inarticulately  indicates  that  he  did  not  raise  his  claim  on  appeal  because 

“counsel did not file the appeal.”]  The pro‐se Movant should be given an opportunity to raise a free‐

standing claim of ineffective assistance of counsel for not filing an appeal, if he so chooses. 

                                            The Potential Ineffectiveness Claim 

         Counsel is ineffective for not filing an appeal in two circumstances.  First, counsel is ineffective if 

a defendant specifically instructed counsel to file a notice of appeal, and counsel did not file it.  See Roe 

v.  Flores‐Ortega,  528  U.S.  470,  478  (2000)  (“[A]  lawyer  who  disregards  specific  instructions  from  the 

defendant to file a notice of appeal acts in a manner that is professionally unreasonable.”).  If counsel 

failed  to  file  a  requested  appeal,  prejudice  is  presumed,  and  the  defendant  is  entitled  “to  an  appeal 

without showing that his appeal would likely have had merit.”  Morris v. United States, No. 1:13‐CR‐00039‐

TBR, 2017 WL 2899843, at *1 (W.D. Ky. July 7, 2017) (quoting Peguero v. United States, 526 U.S. 23, 28 

(1999)). 


                                                           5 
 
         Second, counsel is ineffective if he or she failed to consult with a defendant adequately about 

filing a notice of appeal and that such consultation (concerning any non‐frivolous claim) would likely have 

resulted in a decision to appeal.  As this Court explained in United States v. Motley, No. 5:14‐CR‐4‐TBR, 

2016 WL 3248524, at *2 (W.D. Ky. June 13, 2016): 

         If  “counsel  has  not  consulted  with  the  defendant”  this  Court  must  ask  “[u]nder  what 
         circumstances does counsel have an obligation to consult with the defendant about an appeal?”  
         Roe v. Flores‐Ortega, 528 U.S. 470, 478 (2000).  “[C]ounsel has a constitutionally‐imposed duty to 
         consult with the defendant about an appeal when there is reason to think either (1) that a rational 
         defendant  would  want  to  appeal  (for  example,  because  there  are  nonfrivolous  grounds  for 
         appeal), or (2) that this particular defendant reasonably demonstrated  to counsel that he  was 
         interested in appealing.”   Id. at 480.    “[W]here either of these  two circumstances are  met, an 
         attorney is required to advise the defendant ‘about the advantages and disadvantages of taking 
         an  appeal’  and  to  make  ‘a  reasonable  effort  to  discover  the  defendant’s  wishes.’”    Gunner  v. 
         Welch,  749  F.3d  511,  518  (6th  Cir.  2014)  (citation  omitted).    “[T]o  show  prejudice  in  these 
         circumstances, a defendant must demonstrate that there is a reasonable probability that, but for 
         counsel’s deficient failure to consult with him about an appeal, he would have timely appealed.”  
         Roe, 528 U.S. at 484. 

                                  The Remedy for the Potential Ineffectiveness Claim 

         If Movant elects to present a free‐standing claim of ineffective assistance of counsel for failure to 

file a notice of appeal and if Movant prevails on that claim, the only remedy available to Movant would 

be vacation of this Court’s previously‐entered judgment of conviction and sentence [R. 36] and entry of a 

new judgment, from which  Movant may appeal.   See  United States v. Pola,  No. 3:09‐CR‐5‐R, 2016 WL 

4098574, at *4 (W.D. Ky. July 28, 2016) (“For the foregoing reason, the Court finds that Pola requested 

that his counsel file an appeal and this request was not completed.  Accordingly, the Court will vacate the 

previously entered judgment and enter a new judgment from which Pola may appeal.”) (citing Ludwig v. 

United States, 162 F.3d 456, 459 (6th Cir. 1998)).  Movant’s “notice of appeal [could then] be filed in the 

district  court  within  14  days”  of  “the  entry  of  either  the  judgment  or  the  order  being  appealed.”    Id. 

(quoting Federal Rule of Appellate Procedure 4(b)(1)).  The Sixth Circuit could then consider Movant’s two 

claims.   



                                                           6 
 
                                                        Order 

         The Court being sufficiently advised, it is HEREBY ordered that:  1) an evidentiary hearing shall be 

SCHEDULED  by  separate  order  on  Movant’s  claims  and  potential  claims;  and  2)  counsel  shall  be 

APPOINTED by separate order to represent Movant at the evidentiary hearing as required by Rule 8(c) of 

the Rules Governing Section 2255 Proceedings. 

  December 11, 2018

 

 

c:       pro‐se Movant 




                                                      7 
 
